NUMBER 13-20-00132-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

MICHAEL ALLEN TREVINO,                                                        Appellant,

                                                  v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 23rd District Court
                         of Matagorda County, Texas.


                                        ORDER
    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       This cause is before the Court on appellant Michael Allen Trevino’s request that

this Court remand this cause to the trial court for findings of facts and conclusions of law.

The clerk’s record in this cause was filed on July 15, 2020. According to appellant, the

trial court denied appellant’s motion to suppress; however, findings of fact and

conclusions of law do not appear in the appellate record.
       Article 38.22, § 6, of the Texas Code of Criminal Procedure requires a trial court

to “enter an order stating its conclusion as to whether or not the statement was voluntarily

made, along with the specific finding of facts upon which the conclusion was based.” TEX.

CODE CRIM. PRO. ANN. art. 38.22, § 6; Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim.

App. 2013); Urias v. State, 155 S.W.3d 141 (Tex. Crim. App. 2004). This requirement is

mandatory whether or not a defendant objects to the absence of the findings. Urias, 155

S.W.3d at 142; Wiker v. State, 740 S.W.2d 779, 783 (Tex. Crim. App. 1987). Accordingly,

the intermediate appellate court must exercise its authority under Rule 44.4 of the Texas

Rules of Appellate Procedure and remand the case to the trial court and order the trial

court to enter findings of fact and conclusions of law. TEX. R. APP. PROC. 44.4; see

Vasquez, 411 S.W.3d at 920.

       The Court, having reviewed the record, appellant’s brief, wherein this request is

made, and appellee’s brief, wherein appellant’s request is not contested, is of the opinion

that appellant’s motion should be granted. Accordingly, we GRANT appellant’s motion

and abate the present appeal. See TEX. R. APP. P. 44.4. This appeal is ABATED and the

cause REMANDED to the trial court.

       Upon remand, the trial court is instructed to make and file findings of fact and

conclusions of law. A supplemental record containing these findings of fact and

conclusions of law should be included in a supplemental clerk’s record which should be

submitted to the Clerk of this Court within thirty days from the date of this order. The trial

court should also clarify its ruling on the motion to suppress and have the court reporter

produce the trial court’s ruling to be included as a supplemental reporter’s record.




                                              2
      It is so ORDERED.

                                 PER CURIAM

Do not publish.
TEX. R. APP. P.47.2(b).

Delivered and filed on the
13th day of January, 2021.




                             3